Citation Nr: 0521740	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Evaluation of scar, midline ventral trunk, post ventral 
hernia repair, currently zero percent disabling.  

2.	Service connection for umbilical hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1998 to December 
2001, and is reported to have had active service from 
September 1983 to March 1993.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent hernia surgery in May 2000.  He now 
claims entitlement to service connection for residuals of the 
hernia, and a compensable rating for the scar that resulted 
from the surgery.  

After certification of the veteran's appeal, the veteran's 
representative provided the Board with private and VA medical 
records detailing treatment throughout 2003 and 2004.  The 
record indicates that the agency of original jurisdiction 
(AOJ) has not yet reviewed this new medical evidence.  

In a July 2005 letter, the Board asked the veteran if he 
wanted to waive his right to an initial AOJ consideration of 
this evidence.  In his response later in July 2005, the 
veteran indicated that he did not want to waive initial AOJ 
review, and requested that the case be remanded for such 
review.  As such, the case must be remanded so that the RO 
may review this evidence in the first instance.  See 38 
C.F.R. § 20.1304(c).





Accordingly, this appeal is REMANDED to the RO, via the AMC, 
for completion of the following:

1.  The RO should readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority to include 
any evidence submitted since the issuance 
of the April 2003 Statement of the Case. 

2.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a Supplemental Statement of 
the Case addressing all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the 
Supplemental Statement of the Case prior 
to returning the case to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



